DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/27/2022 has been entered.  Claims 38, 41-43, 47, 50-51 and 54 have been amended; claims 39-40, 44, 46, 48-49 and 53 have been canceled (claims 1-37 were canceled in a previous amendment); and new claims 55-64 have been added.  Claims 38, 41-43, 45, 47, 50-52 and 54-64 remain pending in the application.  The objection to the specification is withdrawn based on Applicant’s amendment to the title. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 38, 41-43, 45, 47, 50-52 and 54-64 have been considered, but are moot in view of the new grounds of rejection set forth herein.

Claim Objections
Claims 38, 41-43, 45, 47, 50-52 and 54-64 are objected to because of the following informalities: 
in the preamble of claim 38, “A method for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG) the method performed by a user equipment (UE) comprising: ” should be changed to --A method performed by a user equipment (UE) for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG), the method comprising:--;
in the first limitation of claim 38, “receiving, a radio resource control (RRC) reconfiguration message including a measurement configuration information associated with the SCG, via a signaling radio bearer 3 (SRB 3);” should be changed to –receiving a radio resource control (RRC) reconfiguration message, including a measurement configuration information associated with the SCG, via a signaling radio bearer 3 (SRB 3);--;
in claim 38, 
	“based on an expiry of the second timer on a primary SCG cell (PSCell); 
	declaring a RLF of the SCG;”
should be changed to:
	--based on an expiry of the second timer on a primary SCG cell (PSCell)[[;]], declaring a RLF of the SCG;--
in the preamble of claim 47, “. . . master cell group (MCG) and a secondary cell group (SCG) the UE comprising . . . ” should be changed to -- . . . master cell group (MCG) and a secondary cell group (SCG), the UE comprising . . .--;
in the preamble of claim 55, “A method for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG) the method performed by a base station, comprising: ” should be changed to --“A method performed by a base station for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG), the method comprising:--; and
in the preamble of claim 60, “. . . master cell group (MCG) and a secondary cell group (SCG) the base station comprising . . . ” should be changed to -- . . . master cell group (MCG) and a secondary cell group (SCG), the base station comprising . . .--;
	Claims 41-43, 45, 50-52, 54, 56-59 and 61-64 are objected to based on their dependency from claims 38, 47, 55 and 60.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 43, 51 and 55-64 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Claims 43 and 51 were amended to recite initiating, by the UE, a connection re-establishment procedure, in case that the RLF of the SCG is considered and MCG transmission is suspended. Applicant’s specification as filed does not support initiating a connection reestablishment re-establishment procedure, in case that the RLF of the SCG is considered and MCG transmission is suspended.  In fact, the MCG transmission being suspended is mentioned only in Applicant’s claims as filed.  Applicant’s claims as filed do not support the amendments to claims 43 and 51.  Connection reestablishment is disclosed in paragraphs [0062], [0158], [0175], [0197]-[0213], [0235], [0241]-[0243] of Applicant’s published application, for example; however, none of these paragraphs disclose that the UE initiates a connection re-establishment procedure when the RLF of the SCG is considered and MCG transmission is suspended.  Therefore, claims 43 and 51 add new matter.
	Claim 55 recites, in pertinent part,  “A method for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) and a secondary cell group(SCG) the method performed by a base station, comprising: receiving, via a signaling radio bearer 1 (SRB 1), a SCG failure message from a user equipment; . . . wherein a radio resource control (RRC) reconfiguration message including measurement configuration information associated with the SCG is transmitted to a user equipment (UE) via a signaling radio bearer 3 (SRB3).  
	Applicant's specification discloses that a UE is configured with SRB1 on the MCG and with SRB3 on SCG (see ¶¶ [0012] and [0014] and FIGs. 1B and 2B of Applicant’s published application).  The MCG and SCG are different entities.  See FIGs. 1B and 2B illustrating that the MN 200 (i.e. master node, see ¶ [0024]) and SN 300 (i.e. secondary node, see ¶ [0024]) are different nodes (i.e. different base stations.).  The method of claim 55 is not performed by a base station, but rather is performed by a plurality of base stations.  It is clear from FIGs. 1B and 2B that the SCG failure message transmitted over SRB1 by the UE is received by a first base station (i.e. MN 200) and the RRC reconfiguration message is transmitted to the UE via SRB3 by a different base station (i.e. SN 300).  Thus, claim 55 adds new matter because Applicant’s specification does not support a method performed by a base station (i.e. one base station) that includes the base station receiving, via a signaling radio bearer 1 (SRB 1), a SCG failure message from a user equipment and that includes a RRC reconfiguration message transmitted to a UE via a SRB3.  Examiner also notes that the last limitation of claim 55 is not performed by a base station, but rather is performed by the UE.
	Claim 58 was added and recites wherein a connection re-establishment procedure is initiated at the UE, in case that the RLF of the SCG is considered and MCG transmission is suspended.  For the reasons set forth above for claims 43 and 51, Applicant’s specification as filed does not support the claim and thus the claim adds new matter.
	Claim 60 recites, in pertinent part,  “A base station for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) and a secondary cell group(SCG) the base station comprising: . . . a processor . . . configured to: receive, via a signaling radio bearer 1 (SRB 1), a SCG failure message from a user equipment . . ., wherein a radio resource control (RRC) reconfiguration message including measurement configuration information associated with the SCG is transmitted to a user equipment (UE) via a signaling radio bearer 3 (SRB3) . . .”  Using the same rationale set forth in detail above for claim 55, it is clear from FIGs. 1B and 2B that the SCG failure message transmitted over SRB1 by the UE is received by a first base station (i.e. MN 200) and the RRC reconfiguration message is transmitted to the UE via SRB3 by a different base station (i.e. SN 300).  Therefore, claim 60 adds new matter because Applicant’s specification does not support a base station comprising a processor configured to receive, via a signaling radio bearer 1 (SRB 1), a SCG failure message from a user equipment and transmit a RRC reconfiguration message to a UE via a SRB3.  Examiner also notes that the last limitation of claim 60 is not performed by a base station, but rather is performed by the UE.
	Claim 63 was added and recites wherein a connection re-establishment procedure is initiated at the UE, in case that the RLF of the SCG is considered and MCG transmission is suspended.  For the reasons set forth above for claims 43 and 51, Applicant’s specification as filed does not support the claim and thus the claim adds new matter.
	Claims 56-57, 59, 60-62 and 64 are rejected under § 112(a) due to their dependency from claims 55 and 60, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 41-42, 50, 54, 56, 59, 61 and 64 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 41 recites “wherein the RLF of the SCG is declared based on the expiry of the first timer or the second timer, in case that the RLF of the SCG is declared based on the expiry of the first timer, the failure type is set as the expiry of the first timer . . .” However, claim 38, upon which claim 41 depends, recites that based on an expiry of the second timer on a . . .  PSCell, declaring a RLF of the SCG; and transmitting, via a . . . SRB1, a SCG failure message including a cause value corresponding to a failure type as the expiry of the second timer.  There is no recitation in claim 38 regarding RLF based on expiration of a first timer.  Because claim 41 includes all of the limitations of its independent claim 38, claim 41 recites on the one hand that RLF of the SCG is declared based on an expiring of the second timer and on the other hand that RLF of the SCG is declared based on expiry of the first timer or the second timer.  This inconsistency makes the scope of claim 41 unclear thereby rendering claim 41 indefinite.  For purposes of applying prior art, claim 41 is interpreted in the manner written.
	Claim 42 recites “wherein the SCG failure message is transmitted upon declaring the RLF of the SCG, in case that MCG transmission is not suspended.  However, claim 38, upon which claim 42 depends, does not recite any conditions for transmitting the SCG failure message other than declaring a RLF of the SCG based on an expiry of the second timer on a PSCell.  Because claim 42 includes all of the limitations of claim 38, claim 42 recites on the one hand transmitting a SCG failure message with a cause value corresponding to expiry of the second timer and on the other hand transmitting a SCG failure message upon declaring the RLF of the SCG on the condition that MCG transmission is not suspended.  This inconsistency makes the scope of claim 42 unclear thereby rendering claim 42 indefinite.  For purposes of applying prior art, claim 42 is interpreted as written.
	Claim 50 recites “wherein the RLF of the SCG is declared based on the expiry of the first timer or the second timer, in case that the RLF of the SCG is declared based on the expiry of the first timer, the failure type is set as the expiry of the first timer . . .” However, claim 47, upon which claim 50 depends, recites that based on an expiry of the second timer on a . . .  PSCell, declare a RLF of the SCG; and transmit, via a . . . SRB1, a SCG failure message including a cause value corresponding to a failure type as the expiry of the second timer.  There is no recitation in claim 47 regarding RLF based on expiration of a first timer. Because claim 50 includes all of the limitations of its independent claim 47, claim 50 recites on the one hand that RLF of the SCG is declared based on an expiring of the second timer and on the other hand that RLF of the SCG is declared based on expiry of the first timer or the second timer.  This inconsistency makes the scope of claim 50 unclear thereby rendering claim 50 indefinite.  For purposes of applying prior art, claim 50 is interpreted as written. 
	Claim 54 recites “wherein the SCG failure message is transmitted upon declaring the RLF of the SCG, in case that MCG transmission is not suspended.  However, claim 47, upon which claim 54 depends, does not recite any conditions for transmitting the SCG failure message other than declaring a RLF of the SCG based on an expiry of the second timer on a PSCell.  Because claim 54 includes all of the limitations of claim 47, claim 54 recites on the one hand transmitting a SCG failure message with a cause value corresponding to expiry of the second timer and on the other hand transmitting a SCG failure message upon declaring the RLF of the SCG on the condition that MCG transmission is not suspended.  This inconsistency makes the scope of claim 54 unclear thereby rendering claim 54 indefinite.  For purposes of applying prior art, claim 54 is interpreted as written.
	Claim 56 recites “wherein the RLF of the SCG is declared based on the expiry of a first timer or the second timer, in case that the RLF of the SCG is declared based on the expiry of the first timer, the failure type is set as the expiry of the first timer . . .” However, claim 55, upon which claim 56 depends, recites “obtaining a cause value for the RLF of the SCG from the SCG failure message, wherein the cause value corresponds to a failure type indicating an expiry of a second timer.”  Because claim 56 includes all of the limitations of its independent claim 55, claim 56 recites on the one hand that the cause value for RLF of the SCG corresponds to a failure type indicating an expiry of a second timer, and on the other hand that RLF of the SCG is declared based on expiry of the first timer or the second timer.  This inconsistency makes the scope of claim 56 unclear thereby rendering claim 56 indefinite.  For purposes of applying prior art, claim 56 is interpreted as written.
	Claim 61 recites “wherein the RLF of the SCG is declared based on the expiry of a first timer or the second timer, in case that the RLF of the SCG is declared based on the expiry of the first timer, the failure type is set as the expiry of the first timer . . .” However, claim 60, upon which claim 61 depends, recites “obtain a cause value for the RLF of the SCG from the SCG failure message, wherein the cause value corresponds to a failure type indicating an expiry of a second timer.”  Because claim 61 includes all of the limitations of its independent claim 60, claim 61 recites on the one hand that the cause value for RLF of the SCG corresponds to a failure type indicating an expiry of a second timer, and on the other hand that RLF of the SCG is declared based on expiry of the first timer or the second timer.  This inconsistency makes the scope of claim 61 unclear thereby rendering claim 61 indefinite.  For purposes of applying prior art, claim 61 is interpreted as written. 
	Claims 59 and 64 are rejected under § 112(b) due to their dependency from claims 56 and 61, respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 41, 50, 56 and 61 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 41 recites wherein the RLF of the SCG is declared based on the expiry of the first timer or the second timer.  However, claim 38 from which claim 41 depends, recites that based on an expiry of the second timer on a . . .  PSCell, declaring a RLF of the SCG.  Therefore, claim 41 recites a limitation that is broader than the corresponding limitation in claim 38, and thus fails to further limit the subject matter of claim 38.
	Claim 50 recites wherein the RLF of the SCG is declared based on the expiry of the first timer or the second timer.  However, claim 47 from which claim 50 depends, recites that based on an expiry of the second timer on a . . .  PSCell, declaring a RLF of the SCG.  Therefore, claim 50 recites a limitation that is broader than the corresponding limitation in claim 47, and thus fails to further limit the subject matter of claim 47.
	Claim 56 recites wherein the RLF of the SCG is declared based on the expiry of a first timer or the second timer.  However, claim 55 from which claim 56 depends, recites obtaining a cause value for the RLF of the SCG from the SCG failure message, wherein the cause value corresponds to a failure type indicating an expiry of a second timer.  Claim 55 does not mention RLF of the SCG based on expiry of a first timer.   Therefore, claim 56 recites a limitation that is broader than the corresponding limitation in claim 55, and thus fails to further limit the subject matter of claim 55.
	Claim 61 recites wherein the RLF of the SCG is declared based on the expiry of a first timer or the second timer.  However, claim 60 from which claim 61 depends, recites obtaining a cause value for the RLF of the SCG from the SCG failure message, wherein the cause value corresponds to a failure type indicating an expiry of a second timer.  Claim 60 does not mention RLF of the SCG based on expiry of a first timer.   Therefore, claim 61 recites a limitation that is broader than the corresponding limitation in claim 60, and thus fails to further limit the subject matter of claim 60.
	Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 41, 45, 47, 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US PG Pub 2020/0337103 A1, hereinafter “Harada”) in view of Tsuboi et al. (US PG Pub 2022/0038929 A1, hereinafter “Tsuboi”), and further in view of Park et al. (US PG Pub 2019/0215756 A1, hereinafter “Park”).
	Regarding claim 38, Harada teaches a method for handling a radio link failure (RLF) in a new radio (NR) wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG) (FIG. 5 illustrating wireless communication system comprising macro cell C1 with radio base station 11 (i.e. MCG) and small cells C2 with base stations 12a, 12b and/or 12c (i.e. SCG); ¶¶ [0084], [0086] – [0087]), the method performed by a user equipment (UE) (FIG. 5 user terminal 20; ¶ [0086]) comprising:  in case that a first timer is running, starting a second timer (¶ [0038] . . . RLF determination based on an IS/OOS indication in the PCell, but RLF determination in a cell other than the PCell can be similarly made; ¶ [0042] When a measurement report is triggered during the running of the timer T310 {i.e. first timer}, the user terminal may start a timer T312 {i.e. second timer} running {interpreted as the teachings of ¶ [0042] can be implemented for the PSCell similar to the PCell as disclosed in ¶ [0038]}); and based on an expiry of the second timer on a primary SCG cell (PSCell) (¶¶ [0038], [0042] When the timer T312 expires), declaring a RLF of the SCG; (¶ [0042] the user terminal may detect an RLF for the certain cell to start the RRC connection re-establishment procedure {reads on declare SCG RFL of the SCG declare SCG RLF)).	
	Harada does not explicitly teach receiving a radio resource control (RRC) reconfiguration message including a measurement configuration information associated with the SCG, via a signaling radio bearer 3 (SRB3); that the starting a second timer is based on the measurement configuration information associated with the SCG, including information regarding the second timer; and does not teach transmitting, via a signaling radio bearer 1 (SRB1), a SCG failure message including a cause value corresponding to a failure type as the expiry of the second timer.	
	In analogous art, Tsuboi teaches receiving a radio resource control (RRC) reconfiguration message including a measurement configuration information associated with the SCG, via a signaling radio bearer 3 (SRB3) (¶ [0102] The gNB 108 transmits measurement configuration information elements (also referred to as measurement configuration) to the UE 122 by using an RRC reconfiguration (RRCReconfiguration); ¶ [0103] In MR-DC, the UE 122 may individually have . . .  a variable VarMeasConfig for holding a second measurement configuration configured by the SCG . . .  and a variable VarMeasReportList for holding the measurement information consistent with the reporting condition of the second measurement configuration. In MR-DC, the UE 122 may individually have (manage) a timer controlled by. . . the measurement configuration configured by the SCG . . . (for example, a timer used to periodically report measurement information based on the measurement configuration configured by the SCG. . . the measurement configuration of the SCG may be notified by the SRB 3 {interpreted as the RRCReconfiguration message includes measurement configuration configured by the SCG/associated with the SCG.  The measurement configuration is transmitted to the UE over SRB 3 and the measurement configuration includes information regarding a timer (i.e. second timer) to be used for reporting measurement information of the SCG.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada to receive an RRC message including measurement configuration information including timer information associated with the SCG over SRB3 as taught by Tsuboi.  One would have been motivated to do so in order to enable a user device to efficiently perform communication by reducing complexity of protocol processing associated with mutli-RAT dual connectivity.  (Tsuboi ¶¶ [0022], [0031]) Additionally, because information regarding the second timer is provided in the measurement configuration from the SCG to be used by the UE to report measurement information, it would be readily apparent that the UE would use that information to start the second timer.
	The combination of Harada and Tsuboi does not teach transmitting, via a signaling radio bearer 1 (SRB1), a SCG failure message including a cause value corresponding to a failure type as the expiry of the second timer.	
	In analogous art, Park teaches transmitting . . .  a SCG failure message including a cause value corresponding to a failure type as the expiry of the second timer (¶ [0176] discloses that If a physical layer problem occurs on a PSCell of a SCG, UL transmissions towards cells of the SCG may be stopped and a master gNB may be informed by the wireless device of a SCG failure type; ¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station (e.g., a master gNB as disclosed in ¶ [0176]), wherein the failure message includes a failure cause parameter that indicates expiry of a timer, which can be a t310 timer and/or a t312 timer.  Although Park does not teach that the SCG failure message sent to the master gNB is transmitted via a signaling radio bearer 1 (SRB1), one of ordinary skill in the art would readily recognize that such signaling information to a master gNB would be transmitted over SRB 1.  For example, ¶ [0103] of Tsuboi discloses that measurement configuration (i.e. signaling information) is notified to the MCG over SRB 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Tsuboi to implement the teaching of Park.  One would have been motivated to do so in order for a base station to determine updated cell parameters to reduce the likelihood of future connection failures, thereby increasing overall system throughput.  (Park ¶ [0004])
	
	Regarding claim 41, Harada does not teach wherein the RLF of the SCG is declared based on the expiry of the first timer or the second timer, in case that the RLF of the SCG is declared based on the expiry of the first timer, the failure type is set as the expiry of the first timer, and in case that the RLF of the SCG is declared based on the expiry of the second timer, the failure type is set as the expiry of the second timer.
	In analogous art, Park teaches wherein the RLF of the SCG is declared based on the expiry of the first timer or the second timer, in case that the RLF of the SCG is declared based on the expiry of the first timer, the failure type is set as the expiry of the first timer, and in case that the RLF of the SCG is declared based on the expiry of the second timer, the failure type is set as the expiry of the second timer (¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station {reads on RLF of the SCG is declared}.  The failure message includes a failure cause parameter that indicates expiry of a timer, which can be a t310 timer and/or a t312 timer.  Thus, the RLF is declared based on the expiry of the first timer (i.e. t310) or the second timer (i.e. t312) and the failure type is set accordingly).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Tsuboi and Park to implement the further teaching of Park.  One would have been motivated to do so in order for a base station to determine updated cell parameters to reduce the likelihood of future connection failures, thereby increasing overall system throughput.  (Park ¶ [0004])
   
	Regarding claim 45, the combination of Harada, Tsuboi and Park, specifically Harada, teaches wherein the first timer is a T310 timer, and the second timer is a T312 timer (¶ [0042] When a measurement report is triggered during the running of the timer T310 {i.e. first timer}, the user terminal may start a timer T312 {i.e. second timer} running).

	Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth for claim 38 including a User Equipment (UE) (FIG. 10 user terminal 20; ¶ [0157]) configured to handle a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG) (FIG. 5 illustrating wireless communication system comprising macro cell C1 with radio base station 11 (i.e. MCG) and small cells C2 with base stations 12a, 12b and/or 12c (i.e. SCG); ¶¶ [0084], [0086] – [0087]) the UE comprising: a transceiver (FIG. 10 communication apparatus 1004); and a processor (FIG. 10 processor 1001), coupled with the transceiver all taught by Harada.

	Regarding claim 50, the claim is interpreted and rejected for the same reason as set forth for claim 41.

	Regarding claim 52, the claim is interpreted and rejected for the same reason as set forth for claim 45.

Claims 42 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Tsuboi, in view of Park, and further in view of Xu (US PG Pub 2020/0178331 A1, hereinafter “Xu”).
	Regarding claim 42, the combination of Harada, Tsuboi and Park does not teach wherein the SCG failure message is transmitted upon declaring the RLF of the SCG, in case that MCG transmission is not suspended.
	In analogous art, Xu teaches wherein the SCG failure message is transmitted upon declaring the RLF of the SCG (¶ [0185] RLC failure of a non-duplicated SCG bearer or a primary SCG duplicated bearer may trigger SCG-RLF and SCG failure procedure. . . The UE 106 may send SCG failure information to the NW via the MCG.), in case that MCG transmission is not suspended (¶ [0185] The UE 106 may suspend SCG transmission for all bearers (e.g., bearers may remain active on MCG)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Tsuboi and Park to implement the teaching of Xu.  One would have been motivated to do so to enable a UE to send failure information regarding the SCG to the network via the MCG bearer, so that the network can reconfigure and restore the SCG bearer, thereby minimizing negative impact to system throughput.  (Xu ¶ [0185])
	
	Regarding claim 54, the claim is interpreted and rejected for the same reason as set forth for claim 42.

Claims 43 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Tsuboi, in view of Park, and further in view of Zhang et al. (US PG Pub 2021/0127447 A1, hereinafter “Zhang”).
	Regarding claim 43, the combination of Harada, Tsuboi and Park does not teach initiating, by the UE, a connection re-establishment procedure, in case that the RLF of the SCG is considered and MCG transmission is suspended.
	In analogous art, Zhang teaches initiating, by the UE, a connection re-establishment procedure, in case that the RLF of the SCG is considered and MCG transmission is suspended (¶¶ [0183] -  [0188] disclose that when the UE detects a wireless connection failure (i.e. RLF) of the SCG, if the MCG transmission is suspended, the UE triggers/activates an RRC connection re-establishment procedure).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada, Tsuboi and Park to implement the teaching of Zhang.  One would have been motivated to do so in order to efficiently restore network communications for the UE when a link transmission problem occurs in both the MCG and SCG, thereby decreasing transmission delay (Zhang ¶¶ [0004] – [0006]

	Regarding claim 51, the claim is interpreted and rejected for the same reason as set forth for claim 43.

Claims 55-56, 59-61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Tsuboi.
	Regarding claim 55, Park teaches a method for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) (¶ [1073]) and a secondary cell group(SCG) (¶ [0173]) the method performed by a base station (FIG. 4 base station 401), comprising: receiving a SCG failure message from a user equipment (¶ [0176] discloses that If a physical layer problem occurs on a PSCell of a SCG, UL transmissions towards cells of the SCG may be stopped and a master gNB may be informed by the wireless device of a SCG failure type; ¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station (e.g., a master gNB as disclosed in ¶ [0176]); and obtaining a cause value for the RLF of the SCG from the SCG failure message, wherein the cause value corresponds to a failure type indicating an expiry of a second timer (¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station (e.g., a master gNB as disclosed in ¶ [0176]), wherein the failure message includes a failure cause parameter that indicates expiry of a timer, which can be a t312 timer (reads on second timer)). 
	Park does not teach that the SCG failure message is received via a signaling radio bearer 1 (SRB 1), wherein a radio resource control (RRC) reconfiguration message including measurement configuration information associated with the SCG is transmitted to a user equipment (UE) via a signaling radio bearer 3 (SRB3), and the second timer is configured at the UE based on information regarding the second timer included in the measurement configuration information associated with the SCG.
	In analogous art, ¶ [103] of Tsuboi teaches that measurement configuration (i.e. signaling information) is notified to the MCG over SRB 1.   So, although Park does not teach that the SCG failure message sent to the master gNB (i.e. MCG) is transmitted via a signaling radio bearer 1 (SRB1), one of ordinary skill in the art would readily recognize that the teaching of Tsuboi could be applied to Park in order to transmit other signaling information to a master gNB over SRB 1.  Tsuboi also teaches wherein a radio resource control (RRC) reconfiguration message including measurement configuration information associated with the SCG is transmitted to a user equipment (UE) via a signaling radio bearer 3 (SRB3) (¶ [0102] The gNB 108 transmits measurement configuration information elements (also referred to as measurement configuration) to the UE 122 by using an RRC reconfiguration (RRCReconfiguration); ¶ [0103] In MR-DC, the UE 122 may individually have . . .  a variable VarMeasConfig for holding a second measurement configuration configured by the SCG . . .  and a variable VarMeasReportList for holding the measurement information consistent with the reporting condition of the second measurement configuration. In MR-DC, the UE 122 may individually have (manage) a timer controlled by. . . the measurement configuration configured by the SCG . . . (for example, a timer used to periodically report measurement information based on the measurement configuration configured by the SCG. . . the measurement configuration of the SCG may be notified by the SRB 3 {interpreted as the RRCReconfiguration message includes measurement configuration configured by the SCG/associated with the SCG.  The measurement configuration is transmitted to the UE over SRB 3 and the measurement configuration includes information regarding a timer (i.e. second timer) to be used for reporting measurement information of the SCG.), and the second timer is configured at the UE based on information regarding the second timer included in the measurement configuration information associated with the SCG (¶¶ [0102] – [0103] {interpreted as the RRCReconfiguration message includes measurement configuration configured by the SCG/associated with the SCG.  The measurement configuration is transmitted to the UE over SRB 3 and the measurement configuration includes information regarding a timer (i.e. second timer) to be used for reporting measurement information of the SCG.)  Because the second timer is used by the UE to report measurement information, the second timer is configured at the UE based on information regarding the second timer included in the measurement configuration information associated with the SCG.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to implement the teachings of Tsuboi.  One would have been motivated to do so in order to enable a user device efficiently perform communication by reducing complexity of protocol processing associated with mutli-RAT dual connectivity.  (Tsuboi ¶¶ [0022], [0031])

	Regarding claim 56, the combination of Park and Tsuboi, specifically Park, teaches wherein the RLF of the SCG is declared based on the expiry of the first timer or the second timer, in case that the RLF of the SCG is declared based on the expiry of the first timer, the failure type is set as the expiry of the first timer, and in case that the RLF of the SCG is declared based on the expiry of the second timer, the failure type is set as the expiry of the second timer (¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station {reads on RLF of the SCG is declared}.  The failure message includes a failure cause parameter that indicates expiry of a timer, which can be a t310 timer and/or a t312 timer.  Thus, the RLF is declared based on the expiry of the first timer (i.e. t310) or the second timer (i.e. t312) and the failure type is set accordingly).

	Regarding claim 59, the combination of Park and Tsuboi, specifically Park, teaches wherein the first timer is a T310 timer, and the second timer is a T312 timer (¶ [0265] see detailed mapping above for claim 56).

	Regarding claim 60, the claim is interpreted and rejected for the same reason as set forth for claim 55 including a base station  FIG. 4 base station 401) for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) (¶ [0173]) and a secondary cell group (SCG) (¶ [0173]) the base station comprising: a transceiver (FIG. 4 communication interface 402; ¶ [0145]); and a processor (FIG. 4 processor 403), coupled with the transceiver all taught by Park.

	Regarding claim 61, the claim is interpreted and rejected for the same reason as set forth for claim 56.

	Regarding claim 64, the claim is interpreted and rejected for the same reason as set forth for claim 59.

Claims 57 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Tsuboi, and further in view of Xu.
	Regarding claim 57, the combination of Park and Tsuboi does not teach wherein the SCG failure message is transmitted upon the RLF of the SCG is declared at the UE, in case that MCG transmission is not suspended.
	In analogous art, Xu teaches wherein the SCG failure message is transmitted upon the RLF of the SCG is declared at the UE (¶ [0185] RLC failure of a non-duplicated SCG bearer or a primary SCG duplicated bearer may trigger SCG-RLF and SCG failure procedure. . . The UE 106 may send SCG failure information to the NW via the MCG.), in case that MCG transmission is not suspended (¶ [0185] The UE 106 may suspend SCG transmission for all bearers (e.g., bearers may remain active on MCG)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Tsuboi to implement the teaching of Xu.  One would have been motivated to do so to enable a UE to send failure information regarding the SCG to the network via the MCG bearer, so that the network can reconfigure and restore the SCG bearer, thereby minimizing negative impact to system throughput.  (Xu ¶ [0185])

	Regarding claim 62, the claim is interpreted and rejected for the same reason as set forth for claim 57.

Claims 58 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Tsuboi, and further in view of Zhang.
	Regarding claim 58, the combination of Park and Tsuboi does not teach wherein a connection re-establishment procedure is initiated at the UE, in case that the RLF of the SCG is considered and MCG transmission is suspended.
	In analogous art, Zhang teaches wherein a connection re-establishment procedure is initiated at the UE, in case that the RLF of the SCG is considered and MCG transmission is suspended (¶¶ [0183] -  [0188] disclose that when the UE detects a wireless connection failure (i.e. RLF) of the SCG, if the MCG transmission is suspended, the UE triggers/activates an RRC connection re-establishment procedure).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Tsuboi to implement the teaching of Zhang.  One would have been motivated to do so in order to efficiently restore network communications for the UE when a link transmission problem occurs in both the MCG and SCG, thereby decreasing transmission delay.  (Zhang ¶¶ [0004] – [0006])

	Regarding claim 63, the claim is interpreted and rejected for the same reason as set forth for claim 58.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Park et al., "Handover Mechanism in NR for Ultra-Reliable Low-Latency Communications," in IEEE Network, vol. 32, no. 2, pp. 41-47, March-April 2018; and 
US PG Pub 2015/0271717 A1 (Moon et al.) – discloses a method and apparatus for controlling waiting time for determination of radio link failure in a wireless communication system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413